Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance


Claims 15-31 and 33-40 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Claims are eligible under 35 USC 101. The claims recite a combination of additional elements that integrate a judicial exception by applying or using the judicial exception in a meaningful way that goes beyond generally linking the use of the judicial exception to a particular technological environment.. Specifically, inferring, by the computer, at least one sentiment state from the set of sentiment characteristics, including querying the one or more databases, which store the set of sentiment characteristics and a plurality of sentiment states including the at least one sentiment state; and determining, by the computer, at least one commercial offering to be offered to a user, wherein the at least one commercial offering to be offered is associated with the at least one sentiment state that is inferred, wherein the at least one commercial offering is selected based at least in part on a fitness measure 2indicative of the fitness of the at least one commercial offering to the at least one sentiment state.
Based on this disclosure, the examiner considers this a clear recitation of a technical problem in the art. The claim as a whole integrates the method of organizing human activity into a practical application. Lastly, the additional elements recite a specific improvement over prior art systems. Thus, the claim is eligible because it is not directed to the recited judicial exception (abstract idea).
With regard to the previous rejection under 35 USC 103, none of the prior art, neither singularly nor in combination show: determining, by the computer, at least one commercial offering to be offered to a user, wherein the at least one commercial offering to be offered is associated with the at least one sentiment state that is inferred, wherein the at least one commercial offering is selected based at least in part on a fitness measure 2indicative of the fitness of the at least one commercial offering to the at least one sentiment state.
After an exhaustive search, the only pertinent reference that the Examiner can consider is the prior art reference of el Kaliouby et al. (US 2011/0263946) in view of Chandrasekar et al. (US 8,326,630).  The cited prior art does not disclose that at least one commercial offering is selected based at least in part on a fitness measure indicative of the fitness of the at least one commercial offering to the at least one sentiment state.
Lastly, an exhaustive non patent literature search was conducted and found: Anurag Kumar and Amogh Kishan Vasekar “Method and System for Dynamically Presenting Contents Based on Sentiment of a User” 2011, IP.com. This reference teaches a method and system for dynamically presenting content to a user based on user generated content. The method and system involves calculating a sentiment score of the user towards an entity associated with the user. The cited prior art does not disclose that at least one commercial offering is selected based at least in part on a fitness measure indicative of the fitness of the at least one commercial offering to the at least one sentiment state.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345. The examiner can normally be reached Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHIDA R SHORTER/Examiner, Art Unit 3681                                                                                                                                                                                                        
/SAM REFAI/Primary Examiner, Art Unit 3681